DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-8, 11-14, 16-17 and 19-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 02/28/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “rendering the spatial audio signal to form a plurality of rendered signals, wherein the plurality of rendered signals are amplitude weighted according to the plurality of weights, and wherein the plurality of rendered signals includes a plurality of binaural signals that are amplitude weighted according to the plurality of weights; combining the plurality of rendered signals into a joint rendered signal; generating metadata that relates the joint rendered signal to the plurality of rendered signals; and providing the joint rendered signal and the metadata to a loudspeaker system” as shown in the independent claim 1.  
Regarding claim 14, the prior arts of the record fail to disclose “the processor is configured to render the spatial audio signal to form a plurality of rendered signals, wherein the plurality of rendered signals are amplitude weighted according to the plurality of weights, and wherein the plurality of rendered signals includes a plurality of binaural signals that are amplitude weighted according to the plurality of weights, wherein the left front loudspeaker is configured to output a left channel of a front binaural signal of the plurality of binaural signals, the right front loudspeaker is configured to output a right channel of the front binaural signal, the left rear loudspeaker is configured to output a left channel of a rear binaural signal of the plurality of binaural signals, and the right rear loudspeaker is configured to output a right channel of the rear binaural signal, wherein the plurality of weights correspond to a front back perspective applied to the left front loudspeaker and the left rear loudspeaker, and applied to the right front loudspeaker and the right rear loudspeaker”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            05/09/2022